PER CURIAM:
Mark Ryland Dowdy appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint as frivolous under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Dowdy v. Univ. of Va., No. 7:11-cv-00549-MFU-RSB, 2011 WL 6102339 (WD.Va. entered Dec. 6, 2011 & filed Dec. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.